

PROMISSORY NOTE


US$196,000.00
 
March 1, 2010

 
As amended on January 22, 2010 in paragraph 7 agreed upon by the parties.
 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation, (the “Maker”), promises to pay to Verle Hammond, an individual (the
“Payee”), at such place as the Payee may later designate in writing, in lawful
money of the United States, the principal sum of one hundred and ninety-six
thousand United States dollars ($196,000.00) in accordance with this promissory
note (the “Note”) under the terms set forth herein.
 
1.  Rate of Interest
 
The outstanding principal balance due under this Note shall bear an interest
rate of a flat amount of $1,500.00 paid on or prior to July 17, 2010. If payment
is received after July 17, 2010 then Payee will receive $3,000.00.
 
2.  Repayment
 
Principal and interest due under this Note shall be payable in two equal
installments of $107,800.00 on April 30th and May 30th.
 
The Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, without premium or penalty, all or part of the principal
amount of this Note. Each payment shall be applied to the principal balance due.
The maturity date of the Note can be extended with the approval of all parties.
 
Make will also received 196,000 of GCC Warrants.
 
4.  Events of Default
 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due and payable hereunder and such default shall continue for a period of
five (5) days; and
 
(b)           If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
5.  Remedies
 
(a)           Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(b)           If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
reasonable attorneys' fees and including additional interest calculated at a 15%
interest rate.
 
(c)           If an Event of Default shall occur, the Maker’s operating Company,
Innovative Logistics Techniques, Inc. shall guarantee the note and payment will
be made within 15 days of default of this note.
 
6.  Miscellaneous
 
(a)           This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)           This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent.
 
(c)           Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)           None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.
 
6.  Amendment to the Note
 
(a)           This Note shall be amended that the parties have agreed for the
original principal payment as reflected on the November 18, 2009 note of
$120,000.00 will be paid not any later than by February 10, 2010. All interest
due, which is at the same rate of the original note, will be paid at that time
along with the principal payment. The Payee will also received 196,000 Warrants
of GCC at the same terms of previous warrants issued for borrowing purposes.
 
(b)           Payee has also agreed to loan the Maker an additional $76,000.00
to be paid back to the Payee by the Maker not any later than March 15, 2010. The
same terms including interest as in the original and amended notes will be due
at that time as well. Payee will also receive an additional 76,000 Warrants of
GCC at the same terms as in (a).  The additional $76,000.00 will be secured by
the February 1-8 billings on Maker’s contracts with wither the Department of the
Army or Navy. The receivable will be identified to the Payee in writing from the
Maker by February 8, 2010.
 
(c)           Payee and Maker agree to amend all previous notes and the
paragraphs above in 7 a and b are now void. This new note dated on March 1, 2010
will serve as the final note between the parties which cancels the November 18,
2009 note and January 22, 2010 note.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the day and
year first above written.



 
Innolog Holdings Corporation
     
By:
W. P. Danielczyk
 
William P. Danielczyk, Chairman
   
Guarantor:
W. P. Danielczyk
 
 
GCC Capital Group, LLC
 
 
William P. Danielczyk, Chairman
 

 
 
- 3 -

--------------------------------------------------------------------------------

 
